PER CURIAM.
The petition for habeas corpus is granted and the petitioner is ordered released forthwith. The record does not support any finding that the petitioner, who is incarcerated pursuant to an order of civil contempt for his failure to pay child support, has the- present ability to pay the purge amount. Betancourt v. Manning, 679 So.2d 83 (Fla. 3d DCA 1996); Roundtree v. Felton, 656 So.2d 584 (Fla. 3d DCA 1995); Johnson v. Felton, 655 So.2d 1286 (Fla. 3d DCA 1995); Blanco v. Roth, 655 So.2d 213 (Fla. 3d DCA 1995); See generally, Pompey v. Cochran, 685 So.2d 1007 (Fla. 4th DCA 1997).
Habeas corpus granted.